Judgment, Supreme Court, New York County (Lottie E. Wilkins, J.), entered May 11, 2004, which, after a nonjury trial, awarded plaintiff damages in the total sum of $111,146.99, unanimously affirmed, with costs.
At trial, evidence was presented showing that plaintiff clean*334ing and maintenance company provided services to defendants directly and specifically; that defendant managing agent Morris Goldman Real Estate knew that plaintiff continued to provide services to the subject building even after title to the building was acquired by defendant 510 Fifth Avenue; that only plaintiff rendered such services during the period in question; that defendants never requested plaintiff to stop servicing the building pending execution of a formal contract for such services and never informed plaintiff that it would not be paid for the services at issue. This evidence permitted the trial court, sitting as factfinder, to conclude fairly that plaintiff’s services were provided to defendant 510 Fifth Avenue at its behest through its managing agent, and accordingly that plaintiff was entitled to recover in quantum meruit for the value of the work performed (see MMG Group, Inc. v Planned Mgt. Constr. Corp., 294 AD2d 284 [2002]). The court properly based its calculation of the reasonable value of plaintiffs services on evidence showing what plaintiff had billed for cleaning the building prior to its sale. It correctly declined to base its calculation upon invoices of other service providers offered by defendants to demonstrate the market value of services such as plaintiffs, since defendants failed to provide a proper foundation for the receipt of the invoices as business records (see Standard Textile Co., Inc. v National Equip. Rental, Ltd., 80 AD2d 911 [1981]).
We have considered defendants’ remaining arguments and find them unavailing. Concur—Marlow, J.P., Sullivan, Williams and Gonzalez, JJ.